Order entered March 18, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00189-CR

                        THOMAS ANDERSON GIROUX, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 069348

                                            ORDER
       We REINSTATE this appeal.
       We abated this appeal for the trial court to determine whether appellant was entitled to
the appointment of counsel. On March 14, 2019, we received the trial court’s findings. We
ADOPT the findings that appellant (1) desires to prosecute this appeal; and (2) is represented by
retained counsel Stephen A. Gustitis.
       We DIRECT the Clerk to list Stephen A. Gustitis as retained counsel for appellant.
Future correspondence shall be sent to Stephen A. Gustitis, State Bar number 08634600, at 102
E. 26th Street, Bryan, TX 77803, telephone number 979-823-9111.
       The record is DUE April 9, 2019.
                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE